El Juez Asociado Se. Franco Soto,
emitió la opinión del tribunal.
A fines de enero de 1921, el demandado guiaba su auto-móvil por la carretera que de la playa conduce a la ciudad de Ponce. Otro automóvil marchaba en la misma dirección y ambos chocaron. Como resultado del choque el demandado perdió el control del guía, yendo a su vez a chocar con un carro tirado por un caballo que atendía Ramón Méndez Rivera, quien a consecuencia del choque recibió un golpe en la cabeza que le produjo la muerte.
Josefa Cruz, viuda del finado Méndez Rivera, en repre-sentación de sus menores hijos Clotilde, Isabel, Carmen María y Juan Méndez y Cruz, habidos en su matrimonio con Ramón Méndez Rivera, interpuso la demanda de este caso, en la que se alega: que Josefa Cruz, esposa legítima de Ramón Mén-dez Rivera, había procreado cuatro hijos menores de edad, bajo la patria potestad de la madre y todos vivían del tra-bajo personal de Ramón Méndez, quien era de 45 años de edad, robusto y saludable y que aportaba para su familia la suma de dos dólares diarios; que a fines de enero de 1921 Ramón Méndez estaba atendiendo a un caballo con que tra-bajaba en la carretera de Ponce a la Playa, en una expla-nada fuera del firme de la carretera; que Manuel Frau, en *94esos momentos venía de la Playa hacia Ponce a una gran velocidad, regateando con otro automóvil y negándose a darle derecha para que- pasara dicho automóvil y que debido a la negativa de dar paso al otro automóvil vinieron ambos en contacto sobre la línea del trole que en aquel sitio está si-tuada hacia la izquierda del demandado, perdiendo éste el control del guía por lo que su automóvil cruzó sin control alguno la carretera y fué a chocar con Ramón Méndez Rivera que se encontraba hacia el lado derecho de la carretera en relación con la dirección que traía el demandado, y fuera del afirmado de la misma, ocasionándole golpes de tal natu-raleza que le produjeron la muerte.
El demandado contestó la demanda y alegó que Ramón Méndez no era de constitución robusta y negó que ganara un promedio de dos dólares diarios; que el demandado cuando tuvo su encuentro con Ramón Méndez Rivera no guiaba su automóvil a mayor velocidad que la normal y razonable per-mitida por la ley; que no regateaba con otro automóvil así como tampoco se negó a darle la derecha o paso a dicho automóvil el cual no tocaba bocina u otro aviso; que no lle-vaba su automóvil pegado hacia su izquierda, muy cerca de la línea del trole; que a pesar de la diligencia con que el demandado guiaba su automóvil no pudo evitar que el otro que venía detrás y que corría a gran velocidad y sin tocar bocina u otro aparato de aviso, al querer pasar al deman-dado, chocara con el carro del demandado por su lado iz-quierdo haciendo perder al demandado el control del guía, lanzando su automóvil hacia la orilla derecha de la carre-tera, llevándolo a chocar con el carro de Ramón Méndez, causándole a éste un golpe del que falleció a ios dos días.
La corte inferior declaró sin lugar la demanda y contra la sentencia se interpuso el presente recurso solicitando su revocación.
El apelante señala varios errores como cometidos por la corte inferior, pero en vista de la conclusión a que podemos *95llegar en este caso, en cnanto al resultado de la prueba, so-lamente se nos hará necesario examinar el error relativo a la apreciación que de la evidencia hizo la corte inferior.
Aunque en el record aparece la opinión de la corte inferior, no consta de la misma una relación de los hechos ni tampoco se consignan razonamientos legales y únicamente se dice: “La corte, como resultado de la evidencia, declara que no se han probado los hechos esenciales de la demanda.” Hay pues que presumir que la corte inferior apreció que la evidencia fué contradictoria y resolvió este conflicto en favor del demandado. Se hace, por tanto, indispensable estudiar toda la prueba para cerciorarnos si ha existido el error seña-lado por el apelante.
Es un hecho que podemos considerar como probado que la muerte de Eamón Méndez fué el resultado del contacto o choque de dos automóviles que marchaban en una misma dirección de la Playa a la ciudad de Ponce, y que el auto-móvil del demandado a consecuencia del choque desvióse ha-cia la orilla derecha del camino y chocó a su vez con el carro de Ramón Méndez, quien recibió el golpe que le ocasionó la muerte. El demandado admite este hecho en su contestación pero alegó que no obstante el cuidado con que guiaba su au-tomóvil no pudo evitar que el otro automóvil que. venía de-trás y que corría a gran velocidad, sin tocar bocina, y el cual no pudo identificar, chocara por su lado izquierdo y causara el accidente.
Es un principio que, generalmente, por los efectos llega-mos al conocimiento de las causas. A pesar de la excesiva velocidad del automóvil desconocido, el choque con el de-mandado no parece que fué violento porque el automóvil del demandado no sufrió desperfecto o avería de consideración que le impidiera seguir su marcha y así tampoco ocurrió con el otro automóvil que siguió su camino. Si la velocidad de este automóvil fué excesiva, el choque tenía que ser vio-lento al contacto con el demandado y producir en uno y otro *96averías o daños de consideración a consecnencia de la iner-cia. ¿Cómo explicar qne no tubo desperfecto que impidiera la marcha del automóvil que no fué identificado y que el de-mandado fuera lanzado hacia la derecha cruzando la carre-tera y en dirección al carro del finado y sin que el deman-dado sufriera nada más que la simple abolladura de la bo-cina de la rueda izquierda por efecto del choque, con el otro automóvil, ni más daños que la rotura de un farol y tapa-lodo en su lado derecho al chocar con el carro de Ramón Méndez? La evidencia de ambas partes responde a esta pre-gunta. No aparece, en verdad, que hubo el choque violento entre los dos automóviles. Si así hubiera sido había que pensar razonablemente que los desperfectos de uno u otro automóvil tuvieran que ser de más gTaves consecuencias. Sin, duda alguna el accidente ocurrió a consecuencia de tratar de pasarle el automóvil desconocido al demandado y enta-blarse entre ambos una disputa o el regateo ilegal que pro-Libe la ley. Véase el artículo 13, letra “ d,” Ley sobre Au-tomóviles, julio 1°., 1916.
El hecho de que el automóvil del demandado patinara de-jando las huellas de su rueda delantera sobre el suelo em-breado del camino en una distancia considerable, demuestra claramente que el efecto del choque que produjo la muerte de Ramón Méndez tuvo por causa más bien la excesiva velo-cidad a que marchaba el demandado que no la violencia del contacto de los dos automóviles. La declaración del testigo José Torres que presenció el accidente, es de verdadera im-portancia, cuando entre otras cosas dice:' “Siento el golpe del carro del señor Frau al coger la retranca para desviarse, pero venía tan esmandado que todavía con la retranca puesta, al atravesar la carretera patinando se ha llevado al señor que estaba ñangotado.” Dice además dicho testigo que vió el automóvil del demandado patinar; que vió en la carretera la marca de la rueda desde la orilla de la vía del troly hasta atravesar la carretera; que presenció medir la patinada y *97midió catorce metros marcada en la carretera desde^ donde salió el automóvil adonde cogió a Ramón Méndez. En rela-ción con los extremos de esa declaración el mismo deman-dado declara qne en la carretera vió las huellas de sns go-mas y qne como nna hora despnés se sacaron fotografías del sitio del suceso; qne las huellas son la patinada qne dió sn carro y qne dichas huellas en sn punto de partida están más. hacia la vía del trole qne es la izquierda del demandado. A. este importante detalle de las huellas qne de manera inde-leble quedaron marcadas en la carretera tenemos qne pres-tarle toda nuestra consideración. Este fué un hecho de fácil comprobación. El camino de la Playa a la ciudad de Ponce está embreado y en el momento del accidente y poco despnés las marcas podían verse visiblemente. El hecho de que dicho camino esté embreado aparece del record.
Todos los detalles del accidente se enlazan de tal manera qne cada uno de por sí es de esencial interés y son los qne nos permiten qne podamos reconstruir los hechos tal como ocurrieron. Un punto esencial qne había de influir en la de-cisión del caso es la situación de la línea del trole. Aparece comprobado que esa línea quedaba hacia el lado izquierdo del demandado. Si la marca inicial o si el punto de partida de las huellas de las ruedas se veían marcadas cerca de la línea del trole, eso indicaba que el demandado no marchaba por su derecha. La evidencia de dichas huellas qne queda-ron mareadas es nna prueba física o circunstancial muy fuerte en donde se puede ver que los hechos hablan por sí mismo y surge la presunción o inferencia que el demandado mar-chaba sin ejercitar la debida diligencia.
Otro extremo esencial y de importancia es que el auto-móvil que se dice desconocido dió alcance, al demandado y tocaba bocina requiriendo el paso o vía franca por sn de-recha. Este detalle se hizo evidente por la misma prueba del demandado. El testigo Becerra (prueba del demandado), dijo: “Veníamos de la central el señor Frau y un servidor* *98y al llegar ahí frente a la quinta de Ramerí sentimos la bo-cina de nn anto qne venía * * Los testigos José Torres y Celso Ortiz, de la parte demandante, confirman la anterior declaración. El primero declara: “ '* * * yendo por la parada trece oí la voz de nna bocina qne sonó, enton-ces tendí la vista a nn largo y vi por la parada catorce qne venían dos antomóviles a toda velocidad, a nna velocidad qne me cansó cuidado de arrimarme a la orilla y ponerme en observación porque los vi en disputa; al estar allí parado llegó el anto de atrás tocando bocina y alcanzó al de delante y se le metió por la parte de adentro, porque el de delante no cedía derecha * * '* .” Y el segundo dijo: “Cuando venían los dos autos venían en disputa y el de atrás venía tocando bocina *• *
Se ha intentado explicar con la prueba del demandado (de Becerra y el propio demandado) que se trató de darle paso al automóvil que venía detrás pero que las circunstan-cias en que estaban dispuestas las cosas en ese momento lo impedían. Al ocurrir el suceso el demandado nos dice que había algún movimiento o tráfico en el camino; sin embargo, no aparece más movimiento de carros en aquel instante que el de los dos automóviles que chocaron porque si bien el de-mandado declara que había además dos o tres carros y un truck; éstos se encontraban parados más adelante del sitio de la ocurrencia. El camino era ancho, y el trole que venía por su izquierda y pasó después del accidente menos pudo impedir que el demandado tomara su derecha y dejara paso al automóvil que lo solicitaba. Todo demuestra claramente que si las circunstancias que han rodeado el caso no expli-can satisfactoriamente por qué el demandado fué impedido de caminar por su derecha, hay que concluir que tampoco él no ejerció la debida diligencia que un hombre, de ordinario prudente y cauteloso, hubiera ejercitado en las mismas con-diciones.
La excesiva velocidad es generalmente el origen de serios *99accidentes y es la razón de qne en todo estatuto se encuentre regulada y su infracción es causa por sí misma de negligen-cia. La marcha lo más a la derecha que fuera posible de todo conductor o chauffeur es otra precaución que se advierte por la ley y su infracción en general es causa de negligen-cia. La disputa o regateo de vehículos de motor en un ca-mino público es otra infracción de la Ley sobre Automóviles y los infractores deben ser responsables de negligencia y del daño que causen a otras personas. (Artículo 13, supra.) Estamos plenamente convencido que las condiciones en que se desarrollaron los hechos hicieron al demandado en este caso responsable de negligencia por todas o algunas de las infracciones a que nos hemos referido en el- párrafo anterior.
No es defensa la que se opone por el demandado haciendo descansar toda la responsabilidad de la muerte de Ramón Méndez en el chauffeur desconocido que guiaba el automóvil que venía detrás, alegando además que dicho chauffeur, sin avisar al demandado y sin éste darse cuenta que venía de-trás, quiso pasarle en forma tan descuidada que fue causa de la muerte de Ramón Méndez. Cualquiera que fuese la participación del chauffeur desconocido en el accidente, los hechos y las circunstancias del caso han demostrado que el demandado contribuyó como causa eficiente a producir el accidente^ por no haber seguido las precauciones que advierte la ley en cuanto a la velocidad, guiar a la derecha o dejar paso al automóvil que viene detrás. No hay duda alguna que si el demandado se hubiera mantenido dentro de esas precauciones que establece la Ley de Automóviles, el choque con el otro automóvil no hubiera tenido lugar y menos la muerte de Ramón Méndez como relación de causa y efecto.
“La doctrina general es que no hay defensa, en acciones por daño resultante de negligencia, cuando la negligencia de terceras personas o de un accidente inevitable o de una cosa inanimada contribuyen a causar el daño al demandante, si la negligencia del demandado fue causa eficiente, sin la que el daño no hubiera ocurrido.” 22 Ruling Case Law, pág. 128.
*100Aplicando la misma doctrina tampoco es defensa la pér-dida del control del gnía por efecto del choque porque este es solamente uno de los efectos en donde la falta de diligencia del demandado había de originar las consecuencias, que no por ser fatales, son menos imputables a su negligencia que en su origen fué la causa próxima del daño. En otras pala-bras, la pérdida del control del guía es el efecto del choque, y el choque es el resultado de la negligencia del demandado.
No debemos pasar desapercibido lo extraño que nos pa-rece que -un accidente como el de autos, que ocurre en pleno día haya sido imposible identificar el automóvil que chocó con el demandado ni tampoco al chauffeur que lo guiaba. Es cuestión ya regulada por la ley que cada automóvil lleve ade-lante y detrás, en sitio visible, una tablilla con el número de su licencia, de manera que sea fácil su identificación. La de-fensa del demandado esencialmente descansa en imputar al otro automóvil toda la responsabilidad del suceso pero tal vez, en interés del demandado, hubiera sido mejor haberse obtenido la identificación del otro automóvil que resulta des-conocido. No obstante, la conclusión más favorable- a que podíamos llegar es que el demandado había de compartir su responsabilidad con el otro automóvil y que ambos habían sido la causa próxima del accidente.
“Cuando se ocasiona un daño por la negligencia concurrente de dos personas y éste no hubiera ocurrido a falta de una u otra, la negligencia de ambas es la causa próxima del accidente, y las dos son responsables. Bajo tales circunstancias es razonable hacer, a cada una responsable de toda la pérdida pues la misma no hubiera tenido lugar sin la negligencia de una u otra.” 22 Ruling Case Law, págs. 12,9 y 130.
En cuanto a los daños y perjuicios sufridos por los ■ de-mandantes y la prueba presentada para demostrarlos, cree-mos que una indemnización de cinco mil dólares es suficiente para satisfacerlos.
La sentencia de la corte inferior debe ser revocada y die-*101tarse otra en sn lugar declarando con lugar la demanda y condenando al demandado a que pague a los demandantes la suma de cinco mil dólares en concepto de daños y perjuicios, y las costas.

Revocada la sentencia apelada, declarada con lugar la demanda y condenad,o el deman-dado a pagar $5,000 por daños y perjuicios, con las costas.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.